           Case 2:18-cv-01907-APG-PAL Document 17 Filed 03/29/19 Page 1 of 3




 1   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 2   District of Nevada
     TINA NAICKER, CSBN 252766
 3   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 4   San Francisco, California 94105
     Telephone: (415) 268-5611
 5   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
 6
     Attorneys for Defendant
 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                         DISTRICT OF NEVADA

12   SENECA A. DURR,                                 )
                                                     )   Case No. 2:18-cv-01907-APG-PAL
13                         Plaintiff,                )
                                                     )   JOINT STIPULATION AND [PROPOSED]
14          v.                                       )   ORDER FOR EXTENSION OF TIME TO
                                                     )   RESPOND TO PLAINTIFF’S MOTION FOR
15   NANCY A. BERRYHILL,                             )   REMAND
     Acting Commissioner of Social Security,         )
16                                                   )   (Second Request)
                           Defendant.                )
17

18          IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
19
     the time for Defendant to file her response to Plaintiff’s Motion for Reversal/Remand be extended
20
     from March 29, 2019 to April 30, 2019. This is Defendant’s second request for extension. Good
21
     cause exists to grant Defendant’s request for extension. Counsel was out of the office on intermittent
22

23   sick leave for the past two and half weeks with the flu/pneumonia and subsequently out for her chronic

24   migraines, that impair her vision. In addition, Counsel has over 80+ active social security matters that

25   require two or more dispositive motions per week until mid-May. Due to unexpected leave, Counsel
26
     respectfully requests additional time to adequately review the transcript and respond to the issues


                                                         -1-
           Case 2:18-cv-01907-APG-PAL Document 17 Filed 03/29/19 Page 2 of 3




 1   raised in Plaintiff’s Motion. Defendant makes this request in good faith with no intention to unduly
 2   delay the proceedings. Defendant apologizes for the belated request for extension, but filed an
 3
     extension of time as soon as reasonably practicable following her sick leave. The parties further
 4
     stipulate that the Court’s Scheduling Order shall be modified accordingly.
 5
                                                  Respectfully submitted,
 6

 7   Dated: March 29, 2019                        /s/ Joshua Harris
                                                  (*as authorized by email on March 29, 2019)
 8                                                JOSHUA HARRIS
                                                  Attorney for Plaintiff
 9

10

11   Dated: March 29, 2019                        NICHOLAS A. TRUTANICH
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14

15                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
                                                    ORDER
18

19   APPROVED AND SO ORDERED:

20
             April 9, 2019
     DATED:_______________________                ____________________________________
21                                                _ THE HONORABLE PEGGY A. LEEN
                                                  UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26


                                                       -2-
           Case 2:18-cv-01907-APG-PAL Document 17 Filed 03/29/19 Page 3 of 3




 1                                        CERTIFICATE OF SERVICE

 2         I, TINA L. NAICKER, certify that the following individual was served with a copy of the

 3   JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO

 4   RESPOND TO PLAINTIFF’S MOTION FOR REMAND on the date and via the method of

 5   service identified below:

 6
            CM/ECF:
 7

 8
            Joshua R Harris
 9          Richard Harris Law Firm
            801 South Fourth Street
10          Las Vegas, NV 89101
            702-444-4444
11          Fax: 702-444-4455
            Email: josh@richardharrislaw.com
12

13          Attorneys for Plaintiff
14
            Respectfully submitted this 29th day of March 2019,
15

16
                                                        /s/ Tina L. Naicker
17                                                      TINA L. NAICKER
                                                        Special Assistant United States Attorney
18

19

20

21

22

23

24

25

26


                                                     -3-
